DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are rejected herein.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim has a typo, where there is no period at the end of the sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 requires “less than 63 to 95 wt%” of a glucose-containing saccharide, which is unclear if the amount claimed is: less than 63 to less than 95 wt%; zero to 95 wt%; or something else. Claim 4 has a similar issue.


Claims 7 and 13 recite amounts of ingredients in percentages, however no unit is assigned to said percentage which makes the amount indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caswell (7,985,429) in view of the combination of Stier (2004/0101491) and Ayala (2007/0259054).

Independent claim 1
Caswell teaches methods of making and administering oral rehydration composiitons (ab.), that are liquid (2, 14+) or powdered (8, 11+), comprising: 
a) glucose-containing saccharide (ab); 
b) sodium (ab, 5, 30+); 
c) chloride (5,30+); and
d) flavorings agents (5, 56+). 



Amount of glucose-containing saccharide
Caswell teaches the use of 0.1 to 15 w% a glucose saccharide (6, 27+), which anticipates the claim of less than 63 to 95 wt% of a glucose-containing saccharide.

Type of flavoring
Caswell teaches the use of flavoring agents, however, does not discuss the use of licorice or a licorice derivative. 
Stier also teaches methods of making oral compositions (ab.) with water carriers (0036+) comprising high intensity sweeteners (ab.) and further provides the use of about 0.05% to about 0.50% mono-ammonium glycyrrhizinate, which encompasses the claim of licorice or a licorice derivative (0033).
Stier teaches that mono-ammonium glycyrrhizinate provides the benefit of extending the sweetness profile of the composition and helps abate or eliminate any salty taste of the salt therein (0032).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making oral compositions with water carriers comprising high intensity sweeteners, as the modified teaching of Caswell, to include the use of mono-ammonium glycyrrhizinate, a licorice derivative, as claimed, because Stier illustrates that the art finds the use of mono-ammonium glycyrrhizinate as being suitable for similar intended uses, including methods of making oral compositions with water carriers comprising high intensity sweeteners; and further provides benefits to its use, including extending the sweetness profile and help abate or eliminate the customary salty taste of the salt, which further shows that it was known for such a thing to have been done.

Amount of chloride
Caswell teaches the use of chloride in the oral hydration solution (5, 30+) and does not limit its amount, therefore the amount of chloride is not limited.
For specificity, Ayala also teaches methods of making rehydration compositions, and further provides the use of from 6.5 to 19 wt% potassium chloride (ab.).  Potassium chloride comprises 47.555 % chloride, therefore, 19 wt% of potassium chloride provides 9.03545 % chloride which encompasses greater than or equal to about 8.96 wt% chloride, as claimed. 
Reasoning for obviousness is imparted by Ayala because the teaching shows that it was known for such a thing to have been done and then published to be effective, therefore one of skill in the art would have had a reasonable expectation of success in the claimed amount.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making hydration compositions with glucose-containing saccharide and chloride, as Caswell, to include the amount of chloride, including greater than or equal to about 8.96 wt%, as claimed, because Ayala illustrates that the art finds encompassing amounts of a glucose-containing saccharide as being suitable for similar intended uses, including methods of making hydration compositions with glucose-containing saccharide and chloride, which imparts reasoning for obviousness in that since it was known for such a thing to have been done and published to be effective, one of skill in the art would have had a reasonable expectation of success.

Amount of sodium
The modified teaching, in Stier, provides that even when using an amount of 60 wt% sodium bicarbonate the taste of salt becomes less intense (0026) in the presence of the mono-ammonium glycyrrhizinate (acid salt) (0033).
Stier goes on to show an example of using sodium bicarbonate in an amount of 30 wt% in the presence of the mono-ammonium glycyrrhizinate (acid salt) (Ex. 5), and teaches that its salty taste is also diminished in this embodiment (0054).
The molar mass of sodium bicarbonate is about 84 wherein the molar mass of sodium is about 23. This means sodium bicarbonate has about 27.4 wt% sodium.
Therefore 60 wt% of sodium bicarbonate provides 27.4 x 0.6 of sodium, or about 16.4 wt% sodium to the composition as a whole; and 30 wt% provides about 8.2 wt% sodium to the composition as a whole. 
Stier goes on to teach that other salts may be used, and teaches that the amounts will vary depending upon the particular salt or salts employed in the oral composition, wherein all such amounts of the salt or salts are within the scope of the present invention (0027).  



Such a teaching provides a reasonable expectation of success in the amount of sodium used in the composition to anticipate and encompass the claimed range of greater than or equal to about 8.02 wt% sodium, for its synergy with mono-ammonium glycyrrhizinate (0054 and Ex. 5).

Dependent claims
As for claims 2-3, Caswell teaches the use of water for combining with the oral rehydration packet (ref. clm. 14 and 20). Caswell provides that the oral rehydration packet is 200-400 grams (Summary) and that when administered in this liquid form, the composition has a quantity of 0.5 to 5 liters (9, 25+).  This presents about 4 to 20 percent of the oral rehydration mixture in the liquid composition, which means the water is in quantities of from about 80 to 96 wt%.
When looking toward the pending Disclosure for light on the amount of water required to achieve the claimed osmolarity, it is noted that from about 95 to 99.25 wt% water is used (0026, as submitted).  
Therefore, the amount of water provided by Caswell, anticipates and encompasses: 
wherein the oral rehydration solution further comprises water, as in claim 2; and 
wherein the water is in an amount effective to result in an osmolarity of between 246 mOsm/L and 311 mOsm/L, as in claim 3.



As for claim 4, the modified teaching, in Ayala, provides the use of 47 to 75 wt% glucose containing saccharine (i.e. carbohydrates) (ab.), which encompasses between about 60 to less than about 63.95 wt, as claimed.

As for claim 5, the modified teaching, in Stier, provides about 8.2 wt% sodium, as discussed above, which anticipates a sodium level of about 8.02 to about 15.0 wt%, as claimed.

As for claim 6, Caswell teaches the oral rehydration solution is a liquid or a powder, as discussed above.  

As for claim 8, the modified teaching, in Ayala provides from 6.5 to 19 wt% potassium chloride (58.54 g/mole), which has about 39 g/mol of potassium which encompasses less than about 5 wt%. 

As for claim 10, the modified teaching above provides that the flavoring is a licorice or licorice derivative, including mono-ammonium glycyrrhizinate.  

As for claim 11, the modified teaching, in Stier, provides the use of about 0.05% to about 0.50% mono-ammonium glycyrrhizinate, which encompasses and touches the claimed amount of licorice or licorice derivative at a level of about 0.0001 to about 0.5 wt%.

As for claims 12, Caswell teaches the use of sodium citrate (5,30+) and citric acid (5, 56+), as claimed.

As for claim 13, 38the modified teaching, in Ayala, provides 2 to 5 wt% citrate and 10 to 16 wt% citric acid (ab.), which anticipates the claim of the sum of the two being between about 10 and 25%.

As for claims 14-16, the modified teaching, in Ayala, provides the use of sucralose (0025-0026), which encompasses:
a high intensity sweetener, as in claim 14; and
wherein the intensity sweetener is sucralose, as in claims 15-16.

As for claim 19, Caswell provides that 39the composition has a sodium content at least in equimolar concentration to the glucose-containing saccharide (6, 27+).

As for claim 20, Caswell teaches the use of glucose, which encompasses the use of saccharide in the form of dextrose because the terms are synonymous. Further, the modified teaching, in Ayala, provides that glucose is dextrose (0003).





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caswell (7,985,429) in view of the combination of Stier (2004/0101491) and Ayala (2007/0259054), as applied to claims 1-6, 8 and 10-20, further in view of Knight (8,685,483).
As for claim 7, Caswell teaches the use of sodium citrate (5,30+), however, does discuss the claimed amount, a level between about 10% and 20%.  
Knight also teaches methods of making oral formulations to treat dehydration (ab.), which imparts they are oral hydration compositions, and further provides they comprise from about 0.1 to 18 wt% sodium citrate (col. 2, lines 7-35).
The teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done and published, one of skill in the art would have had a reasonable expectation of success.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making oral compositions for hydration comprising sodium citrate, as Caswell, to include a level between about 10% and 20% of the sodium citrate, as claimed, because Knight illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making oral compositions for hydration comprising sodium citrate which imparts reasoning for obviousness in that since it was known for such a thing to have been done and published, one of skill in the art would have had a reasonable expectation of success.



As for claim 17, the modified teaching, in Knight, provides the use of flavor compounds (7,51), as claimed.

As for claim 18, the modified teaching, in Knight, provides the use of flavor compounds (7,51), including: amounts of 0.1 to 14 wt% (see Exs. 1-3 and 5-9), which encompasses the claim of one or more flavor compounds at a level of between about 0.1% to 0.9 wt%.  

Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Caswell (7,985,429) in view of the combination of Stier (2004/0101491) and Ayala (2007/0259054), as applied to claims 1-6, 8 and 10-20, further in view of Schiffrin (7,468,193).
Caswell teaches the use of carbohydrates, like the glucose discussed above, however, does not discuss total carbohydrates in the rehydration mixture.
Schiffrin also teaches methods of making oral compositions for patients having problems with vomiting and diarrhea (i.e. rehydration mixtures) (1, 18+), comprising: sodium (3, 15+) citric acid (9, 23+), and glucose (5, 25+) (i.e. carbohydrates), and further provides that the composition has total carbohydrates in the range of 25 to 55 percent of the energy of the composition (5,42), with a showing wherein 40% of the energy of the composition amounts to 47.4 wt%.
Therefore the teaching anticipates/makes obvious the claim of total carbohydrates of less than about 63.95 wt%. 

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making oral compositions for patients in need of rehydration, comprising: sodium, citric acid, and glucose (i.e. carbohydrates), as Caswell, to include the specifically claimed range of total carbohydrates, as claimed, because Schiffrin illustrates that the art finds encompassing amounts of total carbohydrates as being suitable for similar intended uses, including making oral compositions for patients in need of rehydration, comprising: sodium, citric acid and glucose (i.e. carbohydrates) which make such a thing obvious because the selection of known amounts of known ingredients for known types of compositions is no more ingenious that selecting the last piece to put into the last opening of a jig saw puzzle.
See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jijo also teach about using mono-ammonium glycyrrhizinate in composition for the benefits it has when delivered in oral compositions, including that when it is in combination with other sweeteners, mono ammonium glycyrrhizinate provides a specific sweetness profile that has an extended sweetness until the product is experienced in the mouth (see the Recent Trends section of Jijo).
See: Jijo: TASTE MASKING OF PEADIATRIC FORMULATION: A REVIEW ON TECHNOLOGIES, RECENT TRENDS AND REGULATORY ASPECTS; International Journal of Pharmacy and Pharmaceutical Sciences ISSN- 0975-1491 Vol 6, Issue 1, 2014; Received: 22 Aug 2013, Revised and Accepted: 03 Oct 2013; published in 2013.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793